245 F.2d 237
57-1 USTC  P 9451
Harry GLEIS and Ann Gleis, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12912-12913.
United States Court of Appeals Sixth Circuit.
Feb. 19, 1957.

Harry Stickney and James D. Long of Paxton & Seasongood, Cincinnati, Ohio, for petitioner.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Rollin H. Transue, Robert N. Anderson, George F. Lynch and Elmer J. Kelsey, Washington, D.C., for respondent.
Before SIMONS, Chief Judge and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above causes coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now therefore, it is Ordered, Adjudged and Decreed that the decisions herein reviewed be and are hereby affirmed in accordance with the findings of fact and the opinion of the Tax Court, 24 T.C. 941.